UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period:December 31, 2014 Item 1. Report to Stockholders. AC ONE China Fund Investor Class – acocx Institutional Class – acoix Semi-Annual Report December 31, 2014 AC ONE CHINA FUND February 8, 2015 Dear Fellow Shareholders, At the close of our second full calendar year of operations, we are pleased to update our shareholders on the continuing progress of the AC ONE China Fund. Rates of Annualized Return as of December 31, 2014: Since Inception(1) 1 Year to December 31, 2014 Institutional Class 0.92% 15.48% Investor Class, without load 0.66% 15.26% Investor Class, with load -4.87% 12.62% MSCI China Index(2) 7.96% 12.69% Heng Seng Index(3) 1.28% 8.70% Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data shown for the Investor Class (with load) reflects maximum sales charge of 5.50%.Performance data shown “without load” does not reflect the maximum sales charge.If reflected, the load would reduce the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-964-0788. The fund has 2.00 redemption fee for funds which are redeemed within 60 days if purchase.Performance does not reflect the redemption fee.If it had, returns would be reduced. Institutional Class Gross Expense Ratio – 4.36% Investor Share Class Gross Expense Ratio – 4.61% July 27, 2012 The MSCI China Index tracks the evolving China domestic equity market through a combination of the largest securities and a bottom-up sampling approach to index construction for those securities that meet minimum size and liquidity thresholds, with constituents then adjusted for free float. The Hang Seng Index is a free float-adjusted market capitalization index designed to measure the equity market in Hong Kong. One cannot invest directly in an index. While the Fund’s Institutional Class 2014 second half performance (6/30/14 through 12/31/14) slightly bested the Hang Seng benchmark (+6.09% vs 1.79%), the allocations described suggest that the path to AC ONE China Fund’s returns also differed from the benchmark.The Fund’s underweighting of the Financial Services sector proved a headwind in 2014 as that volatile sector performed strongly.Conversely, the Fund’s underweighting of the weaker Real Estate, Energy and Basic materials sectors aided performance. The Fund’s overweighting of the Consumer and Healthcare sectors also weighed on performance.After strong returns in 2012 and 2013 such a pause in these sectors was not unexpected.As the manager is not disposed to stray from the Fund’s long-term consumer targeted strategy, it has not, and does not envision, reducing consumer-oriented sector allocations to pursue possible unrelated, short-term opportunities. 1 AC ONE CHINA FUND Fund holdings continue to emphasize companies focusing on the China’s growing middle class.For example, the AC ONE China Fund holdings within the consumer staple and discretionary sectors now outweigh the market benchmark (Hang Seng Index) weightings by a factor of five.Additionally, healthcare, which has no representation in the Hang Seng Index, represents 5%+ of the Fund’s holdings. Conversely, holdings within the financial sector are less than half of the Index’s 47% weighting and these financial allocations are, per our strategy, primarily directed towards the Chinese consumer, emphasizing life and casualty insurance and consumer-oriented banks while avoiding infrastructure and development-related banks. In 2014, China continued to emphasis the need for stronger domestic demand to counter the cyclical nature of their largely export-based economy.During the recent economic forum in Davos, China’s Premier, Li Keqiang stated, “To transform the traditional engine of growth, we need to focus on increasing the supply of public goods and services, and strengthening the weak link of the economy.” The manager believes this process has many years ahead and expects our holdings have the ability to potentially benefit from this transition.The manager further believes that valuations in China, relative to North American equities, remain compelling, particularly in light of that nation’s higher growth rate. The managers of the AC ONE China Fund remains grateful for the continued loyalty of our shareholders and look forward to further progress in the years ahead. Respectfully, Patrick Pascal Co-President Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Because the fund is focused on Chinese companies it is subject to greater risk of adverse events in the country and region. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments section of this report. The AC ONE China Fund is distributed by Quasar Distributors, LLC. 2 AC ONE CHINA FUND Value of $25,000 Investment (Unaudited) The chart assumes an initial investment of $25,000.Performance reflects waivers of fees and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return (%) – As of December 31, 2014 One Year Since Inception(1) Investor Class – Without Load 0.66% 15.26% Investor Class – With Load (4.87)% 12.62% Institutional Class 0.92% 15.48% MSCI China Index(2) 7.96% 12.69% Hang Seng Index(3) 1.28% 8.70% July 27, 2012. The MSCI China Index tracks the evolving China domestic equity market through a combination of the largest securities and a bottom-up sampling approach to index construction for those securities that meet minimum size and liquidity thresholds, with constituents than adjusted for free float. The Hang Seng Index is a free float-adjusted market capitalization-weighted stock market index in Hong Kong. It is used to record and monitor daily changes of the largest companies of the Hong Kong stock market and is the main indicator of the overall market performance in Hong Kong. 3 AC ONE CHINA FUND Expense Example (Unaudited) December 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2014 – December 31, 2014). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 07/01/2014 12/31/2014 07/01/2014 – 12/31/2014 Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) $ 9.91 Institutional Class Actual(2) $ 8.83 Institutional Class Hypothetical (5% annual return before expenses) $ 8.64 Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.95% and 1.70% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended December 31, 2014 of 5.90% and 6.09% for the Investor Class and Institutional Class, respectively. 4 AC ONE CHINA FUND Sector Allocation (Unaudited) as of December 31, 2014(1) (% of Net Assets) Top Ten Equity Holdings (Unaudited) as of December 31, 2014(1)(2) (% of net assets) Ping An Insurance Group, Class H % Tencent Holdings China Mobile China Petroleum & Chemical, Class H Industrial & Commercial Bank of China, Class H China Mengniu Dairy Zhuzhou CSR Times Electric, Class H Baidu – ADR Tsingtao Brewery, Class H Alibaba Group Holding Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Short-term investments are not included. ADR – American Depositary Receipt 5 AC ONE CHINA FUND Schedule of Investments (Unaudited) December 31, 2014 Shares Value COMMON STOCKS – 96.7% Consumer Discretionary – 9.9% Belle International Holdings $ BYD Company, Class H Chow Tai Fook Jewellery Ctrip.com International – ADR* Great Wall Motor, Class H Haier Electronics Group Minth Group Samsonite International Consumer Staples – 14.1% China Mengniu Dairy Hengan International Group Tingyi Holding Tsingtao Brewery, Class H Want Want China Holdings Energy – 6.7% China Petroleum & Chemical, Class H CNOOC Financials – 23.1% Bank Of China, Class H China Construction Bank, Class H China Life Insurance, Class H CITIC Securities, Class H Hong Kong Exchanges & Clearing Industrial & Commercial Bank of China, Class H PICC Property & Casualty, Class H Ping An Insurance Group, Class H Health Care – 4.0% Guangzhou Baiyunshan Pharmaceutical Holdings (a) Sihuan Pharmaceutical Holdings Group Sinopharm Group, Class H WuXi PharmaTech Cayman – ADR* See Notes to the Financial Statements 6 AC ONE CHINA FUND Schedule of Investments (Unaudited) – Continued December 31, 2014 Shares Value Industrials – 11.9% Air China, Class H $ AviChina Industry & Technology, Class H Beijing Capital International Airport, Class H China Everbright International CSR, Class H Zhuzhou CSR Times Electric, Class H Information Technology – 16.6% AAC Technologies Alibaba Group Holding* Baidu – ADR* GCL-Poly Energy Holdings* Lenovo Group Tencent Holdings Materials – 1.6% Bloomage Biotechnology China Lumena New Materials*(a) Nine Dragons Paper Holdings Yingde Gases Group Co. Telecommunication Services – 7.8% China Mobile China Telecom, Class H Utilities – 1.0% China Resources Gas Group Total Common Stocks (Cost $9,525,239) SHORT-TERM INVESTMENT – 3.9% Invesco Liquid Assets Portfolio, 0.07%^ (Cost $443,323) Total Investments – 100.6% (Cost $9,968,561) Other Assets and Liabilities, Net – (0.6)% ) Total Net Assets – 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in Level 3 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. ^ Variable Rate Security – The rate shown is the current yield as of December 31, 2014. ADR – American Depositary Receipt See Notes to the Financial Statements 7 AC ONE CHINA FUND Statement of Assets and Liabilities (Unaudited) December 31, 2014 ASSETS: Investments, at value (cost $9,968,561) $ Dividends & interest receivable Prepaid expenses Receivable from adviser for expense reimbursements Total assets LIABILITIES: Payable for capital shares redeemed Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments and translations of foreign currency Net Assets $ Investor Institutional Class Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share ($13.09/0.9450)(3)(4) $ N/A Unlimited shares authorized. A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on certain shares redeemed within 12 months of Investor Class shares. Reflects a maximum sales charge of 5.50%. See Notes to the Financial Statements 8 AC ONE CHINA FUND Statement of Operations (Unaudited) For the Six Months Ended December 31, 2014 INVESTMENT INCOME: Interest income $ 88 Dividend income Less: Foreign taxes withheld ) Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Custody fees (See Note 4) Federal & state registration fees Audit fees Compliance fees (See Note 4) Legal fees Trustee fees (See Note 4) Other Postage & printing fees Distribution fees – Investor Class Total expenses before reimbursement Less: reimbursement/waiver from investment adviser (See Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments, including foreign currency gain Net change in unrealized appreciation on investments and translations of foreign currency Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 AC ONE CHINA FUND Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2014 Year Ended (Unaudited) June 30, 2014 OPERATIONS: Net investment income (loss) $ ) $ Net realized gain on investments, including foreign currency gain Net change in unrealized appreciation on investments and translations of foreign currency Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees 38 Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees — — Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class ) ) Institutional Class ) ) From net realized gains: Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income (loss) of $(29,334) and $33,214, respectively. $ $ See Notes to the Financial Statements 10 AC ONE CHINA FUND Financial Highlights Six Months Ended For the For The Period December 31, 2014 Year Ended Inception Through (Unaudited) June 30, 2014 June 30, 2013(1) Investor Class PER SHARE DATA:(2) Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income (loss) ) Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) — Dividends from net realized gains ) ) — Total distributions ) ) — Paid-in capital from redemption fees — — — Net asset value, end of period $ $ $ TOTAL RETURN(4)(5) % % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement(6) % % % After expense reimbursement(6) % % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement(6) )% )% )% After expense reimbursement(6) )% % % Portfolio turnover rate(5) 17
